Title: To Thomas Jefferson from James Madison, 5 October 1805
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Gray’s Ocr. 5. 1805
                  
                  At the date of my last I entertained hopes of being at this time half way to Washington. Instead of that I am unable to say when I shall be able to commence the journey. The ride which we took in order to train Mrs. M. for it has been succeeded by sensations & appearances which threaten a renewal of her complaint in some degree & in some form or other. I flatter myself that as the appearances are rather in the vicinity than on the spot before affected, the cause may not be of a nature to re-open the part healed. Perhaps it may be very superficial and be quickly removed. My situation is nevertheless rendered peculiarly painful & perplexing. She will be infinitely distressed at my leaving her, with a gloomy prospect as to her relapse, and in a place which solitude would not be the only circumstance to render disagreeable. On the other hand, I feel the obligations which call me to my post, at this particular moment. In this dilemma, I shall wait a few days, to see whether my hopes of a favorable turn are justified; and if I should be disappointed shall wait a few more, in order to be decided by a letter from you. If the business of the consultation should have been carried into execution, or can be so conveniently, without my share of service, or if what belongs to my duty can be executed under your instructions sent hither, I shall avail myself of your indulgence by remaining with my wife. If this indulgence be found improper, I shall do the best I can for her accomodation & comfort during my absence, and set out for Washington.—Should my continuance here be the result, I shall make it subservient to the task of examining & disproving & exposing the British principle which threatens to spread wide the havoc on our neutral commerce, and which has already by its effects thrown our merchants into general consternation. I have found it impossible to do what seemed to me, any thing like justice to a question so new, so important, and involving so many points, witht. going thro’ a wide field, and drawing together a large volume of matter. The result, however, fairly viewed, will I think fully establish the heresy of the British doctrine, and present her selfishness & inconsistences in a light, which it would be prudent in her to retreat from. I have been for several days, engaged in reviewing the judgments of Sr. W. Scott in cases involving that doctrine. I find them more vulnerable than I had supposed. The decisions are often at variance with each other, and the arguments some times shamefully sophistical, at others grossly absurd. It were to be wished that some legal critic of leisure and talents would undertake to overturn this Colossal champion of Belligerent usurpations. He could not fail to succeed, and the task is becoming absolutely necessary in order to save our Admiralty jurisprudence from the misguidance which threatens it. The decisions and even dicta of Sr. W. Scott are in a manner laws already in our Courts; and his authority if not checked will be as despotic here as it is in England.
                  Cathcart I find is a candidate for a factorship among the Indians. He has written to me on the subject. You know him so well that I can give no information that could aid your estimate of his pretensions. I believe him honest & capable, and cannot but think his knowledge of French & Spanish may balance in some measure the defect of his temper. It has been doubted I understand, whether his habits wd. descend to the functions to which he would be subjected. I am not so intimately acquainted with him as to be a judge on that point. Perhaps an idea of dignity would have less effect in the Wilderness, than in scenes of fashion. I hazard these remarks without knowing the competitions which probably exist, and cheifly under the influence of a sensibility to his need and expectation of some appt. which will testify the favorable opinion of the Govt. and give subsistance to his family.
                  With respectful & constant attacht. I remain Yrs.
                  
                     James Madison
                     
                  
               